DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-7.

Applicants' arguments, filed 06/29/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities: “less than 5% by weight or less” should be recited as --- less than 5% by weight ---.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (EP 0251542 A2, Jan. 7, 1988) in view of Kostinko et al. (US 2003/0133882, Jul. 17, 2003).
Ueki et al. disclose an oral composition comprising 0.1% to 5% by weight of polyoxyethylene hydrogenated castor oil (abstract). Suitable polyoxyethylene hydrogenated castor oils include POE (40) hydrogenated castor oil (i.e. surfactant having HLB 14~23) (Example 10). The composition may be prepared as a transparent oral composition (page 2, lines 18-19). The oral composition may be formulated as a toothpaste (page 2, lines 37-38). The oral composition may optionally contain abrasives (page 2, line 40), sodium carboxymethyl cellulose (page 2, line 45), sodium alginate, xanthan gum (page 2, line 46), and flavors (page 2, line 54). 
	Ueki et al. differ from the instant claims insofar as not specifically disclosing a transparent toothpaste and wherein the toothpaste comprises abrasive in an amount of 0.1% or less. 
	However, Kostinko et al. disclose a transparent dentifrice and an abrasive (abstract). The dentifrice comprises about 0.01 wt. % to about 35 wt. % of the abrasive (¶ [0010]). The dentifrice may be a toothpaste (¶ [0017]). 
	It would have been prima facie obvious to one of ordinary skill in the art that to have formulated the toothpaste of Ueki et al. to be transparent since Ueki et al. disclose wherein the oral composition may be transparent and toothpastes are suitable transparent oral compositions as taught by Kostinko et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.01 wt. % to about 35 wt. % of the abrasive of Kostinko et al. into toothpaste of Ueki et al. since the toothpaste may comprise abrasives and 0.01 wt. % to about 35 wt. % of the abrasive of Kostinko et al. is a known and effective abrasive and amount of abrasive for transparent toothpastes as taught by Kostinko et al. 
In regards to the instant claims reciting “to be contained in a pumping type container,” this is merely a recitation of the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the composition of Ueki et al. is a toothpaste like the claimed invention and is thus capable of being contained in a pumping type container. 

2.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (EP 0251542 A2, Jan. 7, 1988) in view of Kostinko et al. (US 2003/0133882, Jul. 17, 2003), and further in view of Toh et al. (US 2017/0151580, Jun. 1, 2017).
The teachings of Ueki et al. and Kostinko et al. are discussed above. Ueki et al. and Kostinko et al. do not disclose a transparent pumping-type container containing the toothpaste.
However, Toh et al. disclose a pump dispenser for dispensing a product, such as an oral care product (¶ [0001]). Suitable oral care products include toothpaste (¶ [0030]). The body of the pump dispenser may be transparent to enable a user to view contents within from the exterior of the body (¶ [0073]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the toothpaste of Ueki et al. into a pump dispenser since this is a known and effective method for dispensing toothpaste to a user as taught by Toh et al.
	It would have been prima facie obvious to one of ordinary skill in the art to have the pump dispenser transparent motivated by the desire to allow a user to view the contents within as taught by Toh et al. 

Response to Arguments
	Applicant argues that Tables 1 and 2 of the instant specification show wherein the claimed toothpaste is unexpected.
	The Examiner submits that Applicant’s showing appears to be probative of unexpected results; however, the instant claims are not commensurate in scope with Applicant’s showing. Applicant’s showing shows wherein a composition comprising 0% precipitated silica and 1.10 or 2% Poloxamer 407 is unexpected. Independent claim 1 recites a toothpaste comprising a surfactant having HLB 14 ~ 23 and less than 5% of an abrasive. One of ordinary skill in the art would not reasonably expect precipitated silica to be reasonably representative of abrasives since different abrasives have different refractive indexes which would affect transparency. This is supported by page 15, fourth full paragraph of the instant specification disclosing wherein the abrasive should have a refractive index of 1.420-1.465. Additionally, one of ordinary skill in the art would not reasonably expect any amount of solubilizer to be effective in arriving at a transparent composition since inefficient amount of solubilizers would lead to precipitated particles, which would affect transparency. This is further supported by page 19, second full paragraph of the instant specification disclosing wherein the solubilizer needs to be used in an amount of 0.7 to 3% for there to be a transparent formulation. Furthermore, one of ordinary skill in the art would not reasonably expect 0% precipitated silica to be reasonably representative of an amount of less than 5% since an amount of less than 5% includes an amount such as 4.99%. An amount of 4.99% is close enough to 5% that one of ordinary skill in the art would reasonably expect a toothpaste comprising 4.99% to have substantially the same properties as a toothpaste comprising 5% abrasives and be opaque. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,842,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional ingredients) and thus read on the instant claims.

Response to Arguments
Applicant argues that the rejection is moot since the patent does not recite the amounts of abrasives.
The Examine disagrees. An amount of abrasives is recited in claim 1 of the patent. As such, Applicant’s argument is unpersuasive.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/075,135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite a specific viscosity) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-7 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612